Citation Nr: 1042497	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-28 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected posttraumatic stress disorder (PTSD) 
disability beginning November 1, 2005, and in excess of 70 
percent beginning October 15, 2009.

2.  Entitlement to service connection for a skin disorder claimed 
as skin rash and dermatomyositis, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the United States 
Army from August 1966 to May 1968; he served for a year in 
Vietnam.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A hearing on appeal must be afforded when, as in this case, an 
appellant expresses a desire for it.  38 C.F.R. § 20.700(a).  In 
September 2006, the Veteran filed a VA Form 9 (substantive 
appeal), on the skin disorder service connection issue, and said 
he wanted to appear personally before a member of the Board, in 
Washington, DC.  In September 2007, the Veteran filed a VA Form 9 
on the issue of an increased initial evaluation for his 
posttraumatic stress disorder (PTSD) in which he indicated his 
desire to appear before a member of the Board sitting in 
Washington, DC.  

The case was transferred to the Board in May 2010.  In August 
2010, the Board sent a letter to the appellant to notify him that 
his requested Central Office hearing had been scheduled for 
January 6, 2011.  In September 2010, the appellant responded to 
that notice letter.  He asked that the scheduled Board hearing in 
Washington, DC, be rescheduled to San Antonio, Texas, because of 
his health condition.

The Houston RO has a satellite office in San Antonio, whereTravel 
Board and Board videoconference hearings are occasionally held.  
Because the Veteran has offered good cause for the requested 
change in the site for his requested Board hearing, this case 
must be REMANDED for the following action:

Schedule the appellant for a Travel Board 
or Board videoconference hearing in 
accordance with applicable procedures set 
out in 38 C.F.R. § 20.704.  The RO should 
notify the appellant of the date, time, and 
place of such a hearing by letter mailed to 
his current address of record.  All 
correspondence pertaining to this matter 
should be associated with the claims file.

After the appellant and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder shall 
be returned to the Board for further appellate review.  No action 
is required by the appellant until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010). 

